SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT



Dated as of September 4, 2001



MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation ("MEMC"), and MEMC
PASADENA, INC., a Delaware corporation ("MEMC Pasadena"), as borrowers (each, a
"Borrower" and collectively, the "Borrowers"), and E.ON AG, a company formed
under the laws of the Federal Republic of Germany ("E.ON"), as the initial
lender (the "Initial Lender") and as agent (together with any successor
appointed pursuant to Article VIII, the "Agent") for the Lenders (as hereinafter
defined), hereby agree as follows:

Preliminary Statement

WHEREAS, MEMC and E.ON AG are parties to an Amended and Restated Revolving
Credit Agreement dated as of July 26, 2001 (the "Existing Amended and Restated
Credit Agreement") pursuant to which E.ON AG agreed to extend up to
US$50,000,000 of credit to MEMC in the form of revolving loans;

WHEREAS, MEMC and E.ON AG wish to amend and restate the Existing Amended and
Restated Credit Agreement to, among other things, provide for additional
collateral to secure the Borrowers' obligations, as set forth herein; and

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions hereinafter set forth, the parties agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Amendment. Subject to Section 9.06, the Existing Amended and
Restated Credit Agreement (including all Schedules and Exhibits thereto) is
amended and restated in its entirety as set forth in this Agreement.

SECTION 1.02. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

"Advance" has the meaning specified in Section 2.01.

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 50% or more of the voting stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting stock, by contract or otherwise.

"Agent" has the meaning specified in the recitals to this Agreement.

"Agent's Account" means the Dollar account of the Agent maintained with such
bank as the Agent shall specify in writing to the Borrowers and the Lenders from
time to time.

"Agreement" means this Second Amended and Restated Revolving Credit Agreement,
as amended, modified or supplemented from time to time.

"Approved Capital Expenditures" means the aggregate amount for MEMC and its
Subsidiaries of (a) all purchases or acquisitions by the MEMC and its
Subsidiaries of items considered to be capital items under GAAP, which in any
event shall include all expenditures capitalized in accordance with GAAP
relating to property, plant, equipment or software on the consolidated balance
sheet of MEMC and its Subsidiaries, and which shall exclude any such purchases
or acquisitions by a Subsidiary that were purchased or acquired with Restricted
Proceeds and/or with Restricted Net Free Cash Flow, plus (b) any capital
contributions or equity investments by MEMC or its Subsidiaries in MEMC's
unconsolidated joint ventures; provided, that such expenditures, acquisitions,
contributions or investments were contained in the annual budget approved of in
advance by the board of directors of MEMC or were subsequently approved by the
board of directors of MEMC. For purposes of determining Approved Capital
Expenditures for a Subsidiary in a particular year, all Approved Capital
Expenditures in such year shall be considered to have been purchased or acquired
by such Subsidiary with Restricted Proceeds and/or with Restricted Net Free Cash
Flow to the extent that the Consolidated Net Free Cash Flow as determined for
such Subsidiary on a stand-alone basis (i.e., for that Subsidiary and its
consolidated Subsidiaries only) for that particular year is equal to or less
than the amount of the Approved Capital Expenditures by such Subsidiary during
such year.

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee and accepted by the Agent, in substantially the
form of Exhibit C hereto.

"Availability Reserves" means, as of any date of determination, such amounts as
the Lenders may from time to time establish and revise in good faith reducing
the amount of Advances that would otherwise be available to the Borrower under
the lending formula(s) provided for herein: (a) to reflect events, conditions,
contingencies or risks that, as determined by Lender in good faith, do or have a
reasonable likelihood of adversely affecting either (i) the Collateral or its
value, (ii) the assets or financial condition of the Borrower, or (iii) the
security interests and other rights of the Lenders in the Collateral (including
the enforceability, perfection and priority thereof) or (b) to reflect the
Lenders' good faith belief that any collateral report or financial information
furnished by or on behalf of the Borrower to the Lenders is or may have been
incomplete, inaccurate or misleading in any material respect, or (c) in respect
of any state of facts which the Lenders determine in good faith constitutes an
Event of Default or may, with notice or passage of time or both, constitute an
Event of Default. The amount of any Availability Reserves established by Lender
shall have a reasonable relationship to the matter, event or transaction which
is the basis for such reserve, as determined by the Lenders in good faith.
Availability Reserves shall not be effective until communicated to the Borrower.

"Bank" means any Lender other than the Initial Lender or any Affiliate of the
Initial Lender.

"Borrower" and "Borrowers" has the meaning specified in the recitals to this
Agreement.

"Borrowing" means the borrowing consisting of the Advances made by the Lenders.

"Borrowing Notice" has the meaning specified in Section 2.02(a).

"Borrowing Projected Cash Flow Statement" has the meaning specified in Section
5.01(g)(ix).

"Business Day" means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable business day
relates to any Advances, on which dealings are carried on in the London
interbank market.

"Collateral" means, collectively (i) the Pledge Agreement Collateral and
(ii) the Security Agreement Collateral.

"Commitment" has the meaning specified in Section 2.01.

"Confidential Information" means information that any Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than such Borrower, an Affiliate of such Borrower or an Affiliate of the
Initial Lender.

"Consolidated" refers to the consolidation of accounts in accordance with GAAP.

"Consolidated Net Free Cash Flow" means, for any fiscal year, the following
amount:

(a) the sum of:

(i) Consolidated Net Income for such period, plus

(ii) Consolidated Working Capital Adjustment, plus

(iii) Consolidated depreciation and amortization expense during such period,

plus



(iv) the amount of cash dividends and distributions paid to MEMC by MEMC's
unconsolidated joint ventures during such period, plus

(v) the excess, if any, of (i) the amount of expense for contributions to be
made to the MEMC Pension Plan and MEMC's other retirement plans included in
Consolidated Net Income, over (ii) the amount of cash contributions made to the
MEMC Pension Plan and MEMC's other retirement plans, plus

(vi) any non-cash losses during such period not included in the foregoing items
(ii) through (v),

minus

(b) the sum of:

(i) the amount of Approved Capital Expenditures during such period, plus

(ii) the aggregate amount of scheduled or required permanent principal payments
of Debt for borrowed money of MEMC and its Subsidiaries during such period, plus

(iii) the aggregate amount of any voluntary permanent repayments of principal by
MEMC on E.ON Loans (which repayments, in the case of any E.ON Loan that is a
revolving loan, are accompanied by a concurrent permanent reduction of the
revolving loan commitment) during such period, plus

(iv) the excess, if any, of (i) the amount of cash contributions made to the
MEMC Pension Plan and MEMC's other retirement plans, but only to the extent such
contributions are required pursuant to such plans or to meet minimum funding
standards or to avoid participant notice requirements of ERISA, over (ii) the
amount of expense for contributions to be made to the MEMC Pension Plan and
MEMC's other retirement plans included in Consolidated Net Income, plus

(v) any non-cash income during such period not included in items (i) through
(iv).

Notwithstanding the foregoing, Consolidated Net Free Cash Flow shall exclude any
Restricted Net Free Cash Flow.

"Consolidated Net Income" means, for any period, the Consolidated net income (or
loss) of MEMC and its Subsidiaries for such period (on a Consolidated basis in
conformity with GAAP).

"Consolidated Working Capital" means, as at any date of determination, the
excess (or deficit) of (a) the total assets of MEMC and its Subsidiaries on a
Consolidated basis which may properly be classified as current assets in
conformity with GAAP, excluding the current portion of deferred tax assets and
cash and cash equivalents over (b) the total liabilities of MEMC and its
Subsidiaries on a Consolidated basis which may properly be classified as current
liabilities in conformity with GAAP, excluding the current portions of Debt.

"Consolidated Working Capital Adjustment" means, for any period on a
Consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

"Debt" means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties (other than guaranties of Debt of the
Borrowers' Affiliates which Debt is otherwise included in Debt) in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clause (a) through (d) of this
definition.

"Default" means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

"Dollars" and the sign "$" each means lawful money of the United States of
America.

"Effective Date" has the meaning specified in Section 3.01.

"Eligible Assignee" means any Person approved by all of the Lenders; provided,
however, that neither the Borrowers nor any Subsidiary of any Borrower shall
qualify as an Eligible Assignee.

"Eligible Inventory" means all Inventory, except that Eligible Inventory shall
not include (a) packaging and shipping materials; (b) supplies used or consumed
in the Borrowers' business; (c) Inventory subject to a security interest or Lien
in favor of any person other than the Agent except those permitted in this
Agreement; (d) bill and hold goods; (e) unserviceable, obsolete or slow moving
Inventory; (f) Inventory which is not subject to the first priority, valid and
perfected security interest of Agent; (g) damaged and/or defective Inventory;
(h) returned Inventory that is not held for resale; (i) Inventory to be returned
to vendors; (j) Inventory held after the applicable expiration date thereof; (k)
samples; (l) Inventory purchased on consignment title to which has not passed to
the Borrower; and (m) Inventory sold on consignment title to which has passed to
the customer. General criteria for Eligible Inventory may be established and
revised from time to time by the Agent in good faith. Any Inventory which is not
Eligible Inventory shall nevertheless be part of the Collateral.

"Eligible Receivables" means all Receivables of either of the Borrowers which
are and continue to be reasonably acceptable to the Agent based on the criteria
set forth below. In general, such Receivables shall be Eligible Receivables if:

such Receivables arise from the actual and bona fide sale and delivery of goods
or rendition of services by any Borrower to any person (other than an Affiliate
of the Borrower) in the ordinary course of the business of such Borrower which
transactions are completed in accordance with the terms and provisions contained
in any documents related thereto;

such Receivables are not unpaid more than ninety (90) days after the date of the
original invoice for them;

such Receivables comply with the applicable terms and conditions contained in
Section 6.02 of this Agreement and Article III of the Security Agreement;

such Receivables do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

such Receivables do not consist of progress billings, bill and hold invoices or
retainage invoices, except as to bill and hold invoices, if the Agent shall have
received, on behalf of the Lenders, an agreement in writing from the account
debtor, in form and substance satisfactory to the Agent, confirming the
unconditional obligation of the account debtor to take the goods related thereto
and pay such invoice;

the account debtor with respect to such Receivables has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such
Receivables other than sales by either of the Borrowers to such account debtor
giving rise to Receivables (but the portion of the Receivables of such account
debtors in excess of the amount at any time and from time to time owed by any
Borrower or its Affiliates to such account debtor or claimed owed by such
account debtor may be deemed Eligible Receivables);

there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Receivables or reduce the amount
payable or delay payment thereunder;

such Receivables are subject to the first priority, valid and perfected security
interest of the Agent, for the benefit of the Secured Creditors, and any goods
giving rise thereto are not, and were not at the time of the sale thereof,
subject to any Liens except those permitted in this Agreement and the Security
Agreement;

the account debtors with respect to such Receivables are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof;

there are no proceedings or actions which are threatened or pending against the
account debtors with respect to such Receivables which might result in any
material adverse change in any such account debtor's financial condition;

such Receivables are not owed by an account debtor who has Receivables unpaid
more than sixty (60) days after the due date of the original invoice for them
which constitute more than fifty (50%) percent of the total Receivables of such
account debtor;

such Receivables are owed by account debtors deemed creditworthy at all times by
the Agent, as determined by the Agent.

General criteria for Eligible Receivables may be established and revised from
time to time by the Agent and the Lenders in good faith. Any Receivables which
are not Eligible Receivables shall nevertheless be part of the Collateral.

"E.ON Loans" means any and all existing and future Debt of any Borrower to E.ON
and its Affiliates, including without limitation the term loans and revolving
loans outstanding between either of the Borrowers and E.ON and its Affiliates on
the date hereof.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

"Eurodollar Lending Office" means, with respect to any Bank, the office of such
Bank specified as its "Eurodollar Lending Office" in the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Bank as such Bank may from time to time specify to the Borrowers and the Agent.

"Eurodollar Rate Reserve Percentage" for any Interest Period for all Advances
comprising part of the same Borrowing means the reserve percentage applicable
two Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Advances is determined)
having a term equal to such Interest Period.

"Events of Default" has the meaning specified in Section 7.01.

"Existing Amended and Restated Credit Agreement" has the meaning specified in
the recitals to this Agreement.

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

"GAAP" has the meaning specified in Section 1.03.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any federal, state, local or foreign court or
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body.

"Indemnified Party" has the meaning specified in Section 9.04(b).

"Initial Lender" has the meaning specified in the recitals to this Agreement.

"Interest Period" means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance and ending on the last day of
the period selected by a Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one week or one, two or three months, as the Borrower
may, upon notice received by the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

(i) the Borrower may not select any Interest Period that ends after the
Termination Date;

(ii) Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(iv) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

"Interest Rate" for any Interest Period means a rate per annum at all times
equal to the sum of (i) the British Bankers' Association (BBA) LIBOR rate (as
shown on the Reuters page FRBD or comparable pages) for such Interest Period for
such Advance, divided by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period, plus (ii) eight (8%) percent.

"Inventory" means all merchandise, inventory, goods and goods on consignment and
all additions, substitutions and replacements thereof, wherever located,
together with all goods, supplies, incidentals, packaging materials, labels,
materials and any other items used or usable in manufacturing, processing,
packaging or shipping same, in all stages of production -- from raw materials
through work-in-process to finished goods -- and all products and proceeds of
whatever sort and wherever located and any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Agent from any Borrower's
customers, and shall specifically include all "inventory" as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Borrower.

"Lender" means the Initial Lender and each Person that shall become a party
hereto pursuant to Section 9.07.

"Lien" means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effects as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

"Loan Documents" means this Agreement, the Note, the Security Agreement and the
Pledge Agreement.

"Material Adverse Change" means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of either of MEMC or MEMC and its Subsidiaries taken as a whole.

"Monthly Projected Cash Flow Statement" has the meaning specified in Section
5.01(g)(vii).

"Net Proceeds" means, with respect to any issuance of debt securities (including
debt securities convertible into equity) or any incurrence of Debt (other than
non-interest bearing Debt not for borrowed money e.g., customer deposits), other
than Debt from E.ON or its Affiliates and other than Debt to the extent incurred
to refinance, in whole or in part, Debt for borrowed money outstanding as of
December 31, 2000), an amount equal to the cash proceeds received in respect
thereof (including cash proceeds received as income or other proceeds of any
noncash proceeds), less any direct expenses reasonably incurred by MEMC and its
Subsidiaries in connection therewith and excluding any Restricted Proceeds.

"Note" means a promissory note of the Borrowers payable to the order of any
Lender, substantially in the form of Exhibit A hereto, evidencing the Debt of
the Borrowers to such Lender resulting from the Advance made by such Lender.

"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Notes and all liabilities and obligations of the Borrowers now or hereafter
arising under this Agreement and all of the other Loan Documents, whether for
principal, interest, fees, expenses, indemnities or otherwise, and whether
primary, secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance).

"Other Taxes" has the meaning specified in Section 2.12(b).

"Permitted Liens" means the Liens described in clauses (iii), (iv), (v) and
(viii) of Section 5.02(a).

"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

"Pledge Agreement" means the Pledge Agreement of even date between MEMC, as
pledgor and E.ON AG, as pledgee, as amended, modified or supplemented from time
to time.

"Pledge Agreement Collateral" means the "Collateral" as defined in Section 2 of
the Pledge Agreement.

"Receivables" has the meaning specified in the Security Agreement.

"Register" has the meaning specified in Section 9.07(c).

"Required Lenders" means, at any time, Lenders owed at least 51% of the then
aggregate unpaid principal amount of Advances owing to Lenders or, if no such
principal amount is then outstanding, Lenders having at least 51% of the
Commitments.

"Restricted Net Free Cash Flow" means Consolidated Net Free Cash Flow as
determined for a Subsidiary of MEMC on a stand-alone basis (i.e., for that
Subsidiary and its consolidated Subsidiaries only), to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of such net free cash flow is not at that time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.

"Restricted Proceeds" means cash proceeds received by a Subsidiary of MEMC from
any issuance of debt securities or any incurrence of Debt, to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of such proceeds is not at that time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.

"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc.

"Secured Creditors" has the meaning specified in the recitals of the Security
Agreement and the Pledge Agreement.

"Security Agreement" means the Security Agreement, dated as of July 26, 2001,
among the Borrowers and the Agent, as amended, modified or supplemented from
time to time.

"Security Agreement Collateral" means the "Collateral" as defined in
Section 1.1(a) of the Security Agreement.

"Stock" has the meaning specified in Section 2 of the Pledge Agreement.

"Subsidiary" of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries; provided,
however, that the term "Subsidiary" shall not include any joint venture of
either of the Borrowers with respect to any action or decision of the board of
directors of such joint venture if, by written agreement, such action or
decision requires a vote in excess of the number of members of such board of
directors elected or controlled by either of the Borrowers.

"Taxes" has the meaning specified in Section 2.12(a).

"Termination Date" means the earlier of (a) April 1, 2002 and (b) the
termination in whole of the Commitments pursuant to Section 2.04 or
Section 7.01.

"United States" and "U.S." each means the United States of America.

The words "include," "includes" and "including" shall be deemed to be followed
by the phrase "without limitation."

SECTION 1.03. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each means "to
but excluding."

SECTION 1.04. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) ("GAAP").

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. (a) On the date hereof each "Advance" made under the
Existing Amended and Restated Credit Agreement shall constitute an Advance
hereunder and each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each, an "Advance") to the Borrowers
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in an amount not to exceed the amount set forth
opposite such Lender's name on the signature pages hereof or, if such Lender has
entered into any Assignment and Acceptance, set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such amount may
be reduced pursuant to Section 2.04 (such Lender's "Commitment"); provided that
the aggregate amount of each Advance shall not exceed an amount equal to the
lesser of (i) when added to all outstanding Advances, the sum of (A)
$30,000,000, (B) eighty-five (85%) percent of the net amount of Eligible
Receivables and (C) forty (40%) percent of Eligible Inventory, less, in each
case, any Availability Reserves (each of which is measured as of the end of the
fourth Business Day immediately preceeding such Advance), and (ii) when added to
the outstanding Advances made during the calendar month during which such
Advance is made, will not exceed 110% of the aggregate projected cash
requirements of MEMC for such month as set forth on the applicable Monthly
Projected Cash Flow Statement. Each Borrowing shall be in an aggregate amount of
$2,000,000 or an integral multiple of $500,000 in excess thereof and shall be
made simultaneously by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender's Commitment, the Borrowers may
borrow or reborrow under this Section 2.01.

(b) The Agent may, in its discretion, from time to time, upon not less than five
(5) days prior notice to the Borrowers, reduce the lending formula with respect
to Eligible Receivables to the extent that the Agent determines in good faith
that: (i) the dilution with respect to the Receivables for any period (based on
the ratio of (A) the aggregate amount of reductions in Receivables (other than
as a result of payments in cash) to (B) the aggregate amount of total sales) has
increased in any respect or may be anticipated to increase in any respect above
historical levels, or (ii) the general creditworthiness of account debtors has
declined. In determining whether to reduce the lending formula(s), the Agent may
consider events and conditions which are also considered in determining Eligible
Receivables. Any reduction in any of the lending formulas pursuant to this
Section 2.01(b) shall have a reasonable relationship to the event or
circumstance which is the basis for such reduction as determined by the Agent in
good faith.

(c) All Advances otherwise available to the Borrower shall be subject to the
Lender's continuing right to establish and revise Availability Reserves.

(d) The aggregate amount of the Advances outstanding at any time shall not
exceed $50,000,000.

SECTION 2.02. Making the Advances.   Each Borrowing shall be made on notice,
given not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Borrowing by one of the Borrowers to the
Agent, which shall give to each Lender prompt notice thereof by telecopier or
telex. Each notice of a Borrowing (a "Borrowing Notice") shall be by telephone,
confirmed immediately in writing, or telecopier or telex, in substantially the
form of Exhibit B hereto, setting forth therein, the following: (i) the date of
such Borrowing, (ii) the amount of such Borrowing, and (iii) the initial
Interest Period for such Advances, provided that, notwithstanding the foregoing,
the first Advance may be made on one Business Day's notice.

(b) Each Lender shall, before 11:00 A.M. (New York City time) on the date of
such Borrowing, make available for the account of its Eurodollar Lending Office
to the Agent at the Agent's Account, in same day funds, such Lender's ratable
portion of such Borrowing. After the Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrowers by depositing the proceeds of
the Advances in such Dollar account of the Borrowers (or of such Person as the
Borrowers shall specify to the Lender in the Borrowing Notice or by other
written notice to the Lender given simultaneously with or prior to such
Borrowing Notice) maintained with such bank as the Borrowers shall specify to
the Agent in such Borrowing Notice.

The parties hereto understand and agree that the Initial Lender may, in its sole
discretion (but shall have no obligation to), designate a financial institution
or another Person to perform the Initial Lender's obligations hereunder in
accordance with the terms hereof. The Borrowers agree that performance of any
such obligation by any such designee of the Initial Lender shall be deemed to
constitute performance by the Initial Lender for all purposes of this Agreement
and the Note and shall discharge the Initial Lender from such obligation to the
extent of such performance.

(c) Anything in Section 2.02 to the contrary notwithstanding, neither of the
Borrowers may request a Borrowing if the obligation of the Lenders to make
Advances shall be suspended pursuant to Section 2.10.

(d) Any Borrowing Notice delivered by either of the Borrowers to the Agent shall
be irrevocable and binding on both Borrowers. Each Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Borrowing Notice
for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(e) The Agent shall only make available to the Borrowers on the date of any
Borrowing the ratable portion of such Borrowing of each Lender that such Lender
has made available to the Agent on or prior to the date of such Borrowing.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Commitment Fee. The Borrowers agree, jointly and severally, to pay
to the Agent for the account of each Lender a commitment fee on the unused
portion of such Lender's Commitment from the Effective Date in the case of the
Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Termination Date at a rate per annum equal to 1/4 of 1%, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing September 28, 2001, and on the Termination Date.

SECTION 2.04. Optional Termination or Reduction of the Commitments. The
Borrowers shall have the right, upon at least three Business Days' notice to the
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $2,000,000 or an integral multiple of
$500,000 in excess thereof.

SECTION 2.05. Repayment. The Borrowers shall repay to the Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
the Advances then outstanding.

SECTION 2.06. Interest. (a) Interest on the Advances. The Borrowers shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall have been paid
in full at an interest rate per annum equal to the Interest Rate, payable in
arrears on the last day of such Interest Period and on the date such Advance
shall be paid in full.

(b) Interest on Overdue Amounts. In the event that any principal amount of any
Advance or any interest, fees, costs, expenses or other amounts payable
hereunder are not paid when due, the Borrowers shall pay interest on such unpaid
amount from the date such amount is due until the date such amount is paid in
full, payable on demand, at an interest rate per annum equal to the interest
rate referred to in subsection (a) of this Section 2.06 then in effect plus 2%.

SECTION 2.07. Reserved.

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrowers and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.06(a).

(b) If any Borrower shall fail to select the duration of any Interest Period for
any Advances in accordance with the provisions contained in the definition of
"Interest Period" in Section 1.01, the Agent will forthwith so notify the
Borrower and the Lenders and such Advances will automatically, on the last day
of the then existing Interest Period therefor, convert into an Advance bearing
interest at the Interest Rate applicable to Advances of the same aggregate
amount having an Interest Period of three months.

(c) On the date on which the aggregate unpaid principal amount of Advances
comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $5,000,000, such Advances shall automatically convert
into an Advance bearing interest at the Interest Rate applicable to Advances of
the same aggregate amount having an Interest Period of three months.

SECTION 2.09. Increased Costs, Etc. If due to either (a) the introduction of or
any change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any law or
regulation or (b) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Bank of agreeing to make or
making, funding or maintaining an Advance, then the Borrowers shall from time to
time, upon demand by such Bank (with a copy of such demand to the Agent), pay to
the Agent for the account of such Bank additional amounts sufficient (as
applicable) to compensate such Bank for such increased cost. A certificate as to
the amount of such increased cost, submitted to the Borrowers by such Bank,
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.10. Illegality. Notwithstanding any other provision of this Agreement,
if any Bank shall notify the Borrowers that any law or regulation, or the
introduction of or any change in or in the interpretation of any law or
regulation, makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for such Bank to perform its obligations
hereunder to make an Advance or to fund or maintain an Advance hereunder,
(a) the obligation of such Bank to make, fund and maintain any Advance shall be
suspended until such Bank shall notify the Borrowers that the circumstances
causing such suspension no longer exist, (b) such Bank shall promptly notify the
Borrowers of such circumstances and such suspension, and (c) unless the
Borrowers and such Bank shall have otherwise agreed within ten Business Days of
such notice, the Borrowers shall forthwith on such tenth Business Day prepay in
full the Advances then outstanding together with interest accrued thereon.

SECTION 2.11. Payments and Computations. The Borrowers shall make each payment
hereunder and under the Notes not later than 1:00 P.M. (New York City time) on
the day when due in Dollars to the Agent at the Agent's Account, in each case in
immediately available funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or fees
ratably (other than amounts payable pursuant to Section 2.09, 2.12 or 9.04(c))
to the Lenders for the account of their respective Eurodollar Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Eurodollar Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 9.07(d), from and after the
effective date specified in such Assignment and Acceptance, the Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) All computations of interest and of fees shall be made in good faith by the
Agent on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Lenders hereunder that the Borrowers
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.

SECTION 2.12. Taxes. Any and all payments by the Borrowers hereunder or under
the Notes shall be made in accordance with Section 2.11, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, net income taxes that are
imposed by the United States and net income taxes (or franchise taxes imposed in
lieu thereof) that are imposed on such Lender or the Agent by the state or
foreign jurisdiction under the laws of which such Lender or the Agent (as the
case may be) is organized or any political subdivision thereof and, in the case
of each Lender, net income taxes (or franchise taxes imposed in lieu thereof)
that are imposed on such Lender by the state or foreign jurisdiction of such
Lender's Eurodollar Lending Office or any political subdivision thereof (all
such nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as "Taxes"). If either Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note, (i) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.12), such Lender or the Agent receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

(b) In addition, the Borrowers shall pay any present or future stamp,
documentary, excise, property or other taxes, charges or levies that arise from
any payment made hereunder or under the Notes or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or the Notes
(hereinafter referred to as "Other Taxes").

(c) The Borrowers shall indemnify each Lender and the Agent for the full amount
of Taxes or Other Taxes and for the full amount of Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.12 imposed on or
paid by such Lender or the Agent (as the case may be) or any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within 30 days from the
date such Lender or the Agent makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrowers shall
furnish to the Agent, at its address referred to in Section 9.02, the original
receipt of payment or a certified copy of such receipt. If no Taxes are payable
in respect of any payment hereunder or under the Notes, the Borrowers shall
furnish to the Agent, at such address, a certificate from each appropriate
taxing authority, or an opinion of counsel acceptable to the Lenders, in either
case stating that such payment is exempt from or not subject to Taxes.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States shall, on the Effective Date in the case of the Initial Lender and on the
date of the Assignment and Acceptance pursuant to which it became a Lender in
the case of each other Lender, and from time to time thereafter if requested in
writing by the Borrowers or the Agent (but only so long as such Lender remains
lawfully able to do so), provide each of the Borrowers and the Agent with
Internal Revenue Service form W-8BEN or any successor or other form prescribed
by the internal Revenue Service, certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments of
interest pursuant to this Agreement or the Notes. If the form provided by such
Lender at the time such Lender becomes a party to this Agreement indicates a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender provides the appropriate form certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such form; provided, however, that, if at the
date of the Assignment and Acceptance pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under
Section 2.12(a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN,
that the Lender reasonably considers to be confidential, the Lender shall give
notice thereof to the Borrowers and shall not be obligated to include in such
form or document such confidential information.

(f) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form described in Section 2.12(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of Section 2.12(e) above), such Lender shall
not be entitled to indemnification under Section 2.12(a) with respect to Taxes
imposed by the United States; provided, however, that should such Lender become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrowers shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

SECTION 2.13. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advance owing to it (other than pursuant to
Section 2.09, 2.12 or 9.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (a) the amount of such Lender's required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.13 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.

SECTION 2.14. Use of Proceeds. The proceeds of the Advances shall be used for
general corporate purposes of the Borrowers and their Subsidiaries.

ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement will become effective on and as of the first date
(the "Effective Date") on which the following conditions precedent are
satisfied:

(a) There shall have occurred no Material Adverse Change since June 30, 2001,
except as otherwise reflected in any written materials provided to the Agent.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Borrower or any of its Subsidiaries pending or threatened in
writing before any court, governmental agency or arbitrator that (i) may
materially adversely affect the financial condition or operations of such
Borrower or any of its Subsidiaries or (ii) purports to affect the legality,
validity or enforceability of any of the Loan Documents or the consummation of
the transactions contemplated hereby.

(c) On the Effective Date, the following statements shall be true and the Agent
shall have received a certificate signed by a duly authorized officer of each of
the Borrowers, dated the Effective Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date,

(ii) no event has occurred and is continuing that constitutes a Default; and

(iii) the pledge has been registered in the Shareholders' Book of MEMC
Electronic Materials, S.p.A. and attached is a true and correct copy of the
registration of the pledge.

(d) The Agent shall have received on or before the Effective Date the following,
each dated such date, in form and substance satisfactory to the Lenders (except
for the Notes):

(i) executed counterparts of this Agreement, the Security Agreement and the
Pledge Agreement duly executed and delivered by each of the Borrowers;

(ii) the Notes to the order of the Lenders;

(iii) certified copies of the resolutions of the board of directors of each of
the Borrowers approving the Loan Documents, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to the Loan Documents;

(iv) a certificate of the Secretary or an Assistant Secretary of each of the
Borrowers certifying the names and true signatures of the officers of each
Borrower authorized to sign the Loan Documents and the other documents to be
delivered hereunder;

(v) proper financing statements (Form UCC-1 or the equivalent) fully executed
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary, or in the reasonable opinion of the Agent,
desirable to perfect the security interests purported to be created by the
Security Agreement;

(vi) share certificates of the Stock, endorsed by MEMC and a copy of the
registration of such pledge in the Shareholders' Book of MEMC Electronic
Materials, S.p.A. of the Stock;

(vii) an opinion of (A) U.S. counsel to the Borrowers and (B) Italian counsel to
MEMC, each in form and substance satisfactory to the Agent.

SECTION 3.02. Conditions Precedent to each Borrowing.  The obligation of each
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing the following statements shall be true (and each of the
giving of the applicable Borrowing Notice and the acceptance by the Borrowers of
the proceeds of such Borrowing shall constitute a representation and warranty by
the Borrowers that on the date of such Borrowing such statements are true):

(a) the representations and warranties contained in Section 4.01, the Security
Agreement and the Pledge Agreement are correct on and as of the date of such
Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;

(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, that constitutes a Default;

(c) after giving effect to such Borrowing, the aggregate amount of the requested
Borrowing will not exceed an amount equal to the lesser of (i) when added to all
outstanding Advances, the sum of (A) $30,000,000, (B) eighty-five (85%) percent
of the net amount of Eligible Receivables and (C) forty (40%) percent of
Eligible Inventory, less, in each case, any Availability Reserves (each of which
is measured as of the end of the fourth Business Day immediately preceeding such
Borrowing), and (ii) when added to the outstanding Advances made during the
calendar month during which such Borrowing is made, will not exceed 110% of the
aggregate projected cash requirements of MEMC for such month as set forth on the
applicable Monthly Projected Cash Flow Statement;

(d) all expenditures to be paid from proceeds of the applicable Borrowing are
reasonable and necessary for the conduct of the business of the Borrower; and

(e) in the reasonable judgment of the Borrower, the amount of such Borrowing is
reasonably necessary for the Borrower to meet its liquidity requirements for the
next ten (10) Business Days immediately following the date of such Borrowing
(taking into account the liquidity needs of its Subsidiaries).

SECTION 3.03. Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrowers. Effective as of
the Effective Date and, other than the last sentence of Section 4.01(e), as of
the date of each Borrowing, the Borrowers represent and warrant as follows:

(a) MEMC is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and MEMC Pasadena, Inc. is corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.

(b) The execution, delivery and performance by each Borrower of the Loan
Documents are within each Borrowers' corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) such Borrower's
charters or by-laws or (ii) any law or any contractual restriction binding on or
affecting such Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by the Borrowers of the Loan Documents.

(d) This Agreement and the Security Agreement have been, and the Notes when
delivered hereunder will have been, duly executed and delivered by the
Borrowers. This Agreement and the Security Agreement are, and each of the Notes
when delivered hereunder will be, legal, valid and binding obligations of the
Borrowers enforceable against each of the Borrowers in accordance with their
respective terms.

(e) The Pledge Agreement has been duly executed and delivered by MEMC. The
Pledge Agreement is a legal, valid and binding obligation of MEMC, enforceable
against MEMC in accordance with its terms.

(f) The Consolidated balance sheets of MEMC and its Subsidiaries as of December
31, 2000 and June 30, 2001 and the related Consolidated statements of income and
cash flows of MEMC and its Subsidiaries for the fiscal year and the six months
then ended, copies of which have been furnished to the Lenders, fairly present
the financial condition of MEMC and its Subsidiaries as at such date and the
results of the operations of MEMC and its Subsidiaries for the period ended on
such date, all in accordance with GAAP. Since June 30, 2001, there has been no
Material Adverse Change, except as otherwise reflected in any written materials
provided to the Agent.

(g) There is no pending or threatened action or proceeding affecting any
Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator, that (i) may materially adversely affect the financial condition or
operations of such Borrower or any of its Subsidiaries or (ii) purports to
affect the legality, validity or enforceability of the Loan Documents or the
consummation of the transactions contemplated hereby.

(h) Neither of the Borrowers is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(i) The provisions of the Security Agreement are effective to create in favor of
the Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest in all right, title and interest of the Borrowers
in the Security Agreement Collateral described therein, and the Agent, for the
benefit of the Secured Creditors, has a first lien on, and security interest in,
all right, title and interest of the Borrowers in all of the Security Agreement
Collateral described therein, subject to no other Liens other than Permitted
Liens. The filings on Form UCC-1 made pursuant to the Security Agreement, will
create, as may be perfected by such filing and recordation, a perfected security
interest in the Security Agreement Collateral.

(j) The provisions of the Pledge Agreement are effective to create in favor of
the Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest in all right, title and interest of MEMC in the
Pledge Agreement Collateral described therein, and the Agent, for the benefit of
the Secured Creditors, has a first lien on, and security interest in, all right,
title and interest of the Borrowers in all of the Pledge Agreement Collateral,
subject to no other Liens other than Permitted Liens.

(k) Neither of the Borrowers is an "investment company" within the meaning of
the Investment Company Act of 1940, as amended.

(l) All information provided by either of the Borrowers, on behalf of such
Borrower or the other Borrower, to the Agent or any Lender in connection with
the transactions contemplated hereby is true and correct in all material
respects.

ARTICLE V
COVENANTS OF THE BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrowers will, unless
the Lenders shall otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply, and cause each of their Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and environmental laws.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of their
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrowers
nor any of their Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors.

(c) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of their Subsidiaries to preserve and maintain, their corporate existence,
rights (charter and statutory) and franchises; provided, however, that neither
the Borrowers nor any of their Subsidiaries shall be required to preserve any
right or franchise if the board of directors of the applicable Borrower or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of such Borrower or such Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Borrower, such Subsidiary or the Lenders.

(d) Replacement Lender. Use its best efforts to enter into a financing
arrangement with a third party lender to provide financing to the Borrowers to
refinance the Advances.

(e) Keeping of Books. Keep, and cause each of their Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrowers and each
such Subsidiary in accordance with GAAP or, in the case of any Subsidiary
organized under the laws of a jurisdiction other than the United States or any
state thereof, the equivalent of GAAP applicable in such jurisdiction.

(f) Maintenance of Properties, Etc. Maintain and preserve, and cause each of
their Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

(g) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of MEMC, Consolidated balance
sheets of MEMC and its Subsidiaries as of the end of such quarter and
Consolidated statements of income and cash flows of MEMC and its Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified (subject to year-end audit adjustments)
by the chief financial officer of MEMC as having been prepared in accordance
with GAAP;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of MEMC, a copy of the annual report for such year for MEMC and its
Subsidiaries, containing Consolidated balance sheets of MEMC and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows MEMC and its Subsidiaries for such fiscal year, in each
case accompanied by an opinion acceptable to the Lenders by KPMG LLP or other
independent public accountants reasonably acceptable to the Lenders;

(iii) as soon as possible and in any event within ten (10) days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of MEMC setting forth details of such Default and
the action that the Borrowers have taken and proposes to take with respect
thereto;

(iv) promptly after the sending or filing thereof, copies of all reports which
any Borrower sends to any of its securityholders, and copies of all reports and
registration statements which any Borrower or any of its Subsidiaries files with
the Securities and Exchange Commission or any national securities exchange;

(v) promptly after the filing or receiving thereof, copies of all reports and
notices which any Borrower or any of its Subsidiaries files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which any Borrower or any Subsidiary receives from the
Pension Benefit Guaranty Corporation;

(vi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting any
Borrower or any of its Subsidiaries of the type described in Section 4.01(g);

(vii) within ten (10) days prior to the beginning of each month, a statement of
projected cash flow (a "Monthly Projected Cash Flow Statement") setting forth in
reasonable detail and on a line-item basis, separated by category, MEMC's and
its U.S. Subsidiaries' projected cash flow for the immediately succeeding month;
each Monthly Projected Cash Flow Statement shall be prepared by MEMC based on
its good faith estimate of the amount of such projected cash flow;

(viii) on a weekly basis, a weekly report of available cash of MEMC and its U.S.
Subsidiaries, including (i) the balance of all bank accounts of MEMC and its
U.S. Subsidiaries and (ii) the amount available to be drawn by MEMC under the
Amended and Restated Overnight Loan Agreement, dated as of December 31, 2000,
between MEMC and E.ON North America, Inc.;

(ix) simultaneously with the delivery of each Borrowing Notice, a statement of
projected cash flow of MEMC and its U.S. Subsidiaries (a "Borrowing Projected
Cash Flow Statement") for the immediately succeeding ten (10) Business Days
following the date of the proposed Borrowing relating to such Borrowing Notice;
each Borrowing Projected Cash Flow Statement shall be prepared by MEMC based on
its good faith estimate of the amount of such projected cash flow; and

(x) such other information respecting any Borrower or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request.

(h) Ownership of MEMC Pasadena, Inc. Ensure that at all times MEMC Pasadena will
be a wholly-owned subsidiary of MEMC.

(i) Ownership of MEMC Electronic Materials, S.p.A. Ensure that at all times MEMC
Electronic Materials, S.p.A. will be a wholly-owned subsidiary of MEMC.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, neither Borrower will, unless
the Lenders shall otherwise consent in writing:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement, upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, in each
case to secure any Debt of any Person, other than:

(i) purchase money Liens or purchase money security interests upon or in any
property acquired or held by the Borrower or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property;

(ii) Liens or security interests existing on such property at the time of its
acquisition (other than any such Lien or security interest created in
contemplation of such acquisition);

(iii) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof;

(iv) Liens imposed by law, such as materialmen's, mechanics', carriers',
workmen's and repairmen's Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days;

(v) pledges or deposits to secure obligations under workers' compensation laws
or similar legislation or to secure public or statutory obligations;

(vi) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;

(vii) Liens incurred or deposits made in the ordinary course of business to
secure the performance of letters of credit, bids, tenders, sales contracts,
leases, surety, appeal and performance bonds and other similar obligations not
incurred in connection with the borrowing of money; and

(viii) Liens permitted by the Security Agreement and the Pledge Agreement;

provided

that the aggregate principal amount of the Debt, other indebtedness, taxes,
assessments, governmental charges or levies and other obligations secured by the
Liens or security interests referred to in clauses (i) through (vii) of this
Section 5.02(a) shall not exceed $45,000,000 in the aggregate at any time
outstanding.



(b) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as allowed by generally accepted accounting principles.

(c) Mergers and Sales of Assets.

(i) Merge or consolidate with any other Person unless (and so long as no Event
of Default shall have occurred and be continuing) either (i) such Borrower is
the surviving company, or (ii) the Person with whom such Borrower is merged or
consolidated is a Person formed under the laws of the United States or any state
or subdivision thereof, if such surviving Person assumes obligations of the
Borrower under the Loan Documents as evidenced by a written instrument in form
and substance satisfactory to the Agent; provided that in the case of MEMC
Pasadena, the surviving company shall be a wholly-owned subsidiary of MEMC.

(ii) Sell, lease, transfer or otherwise dispose of any of its assets, except (A)
sales and dispositions in the ordinary course of its business (including the
disposition or repossessed assets), (B) dispositions of obsolete, worn out or
surplus property disposed of in the ordinary course of business, including sales
of assets of closed production facilities, (C) sales, leases, transfers or other
dispositions of assets by a wholly-owned Subsidiary of any Borrower to any other
wholly-owned Subsidiary of any Borrower; provided, that this clause (C) shall
not permit a sale, lease, transfer or disposition of assets by MEMC Pasadena to
any of its Subsidiaries or to any Subsidiary of MEMC (other than the sales or
dispositions in the ordinary course of business); (D) sales, leases, transfers
or other dispositions of assets by any wholly-owned Subsidiary of a Borrower to
a Borrower, and (E) sales, transfers or disposition of assets by Borrowers or
any Subsidiary of any Borrower, provided, that any such sales, transfers or
dispositions covered under this clause (E) shall, for the term of this
Agreement, include assets with an aggregate fair market value of not more than
$10,000,000.

(d) Prepayment of Indebtedness. Make any prepayment (whether voluntary or
involuntarily) or repurchase of any indebtedness for borrowed money (other than
the Advances or any other loan by E.ON or its Subsidiaries to any Borrower or
any of its Subsidiaries), or make any repayment of any such indebtedness, in
each case prior to the scheduled payment date therefor.

(e) Capital Expenditures. Incur, nor permit its Subsidiaries to incur, on a
quarterly basis, commitments for expenditures for fixed and other non-current
assets, or for replacements, substitutions or additions thereto (other than
repairs thereto) in excess of an aggregate amount equivalent to $15,000,000.

SECTION 5.03. Mandatory Repayment of E.ON Loans. In addition to any other
mandatory repayments or commitment reductions pursuant to this Agreement, within
90 days after the end of each fiscal year commencing with the fiscal year ending
December 31, 2001, MEMC shall pay E.ON an amount equal to 50% of the
Consolidated Net Free Cash Flow for such year as a mandatory repayment of
principal of outstanding E.ON Loans in accordance with the requirements of
Section 5.03(d). Within 80 days after the end of each fiscal year, MEMC shall
deliver to E.ON a certificate setting forth its calculation of the Consolidated
Net Free Cash Flow for the prior year and the components thereof, together with
documents supporting such calculation.

(b) In addition to any other mandatory repayments or commitment reductions
pursuant to this Agreement, on each date on or after the Effective Date upon
which MEMC or its Subsidiaries receives any Net Proceeds, MEMC shall pay to E.ON
an amount equal to 75% of the Net Proceeds as a mandatory repayment of principal
of outstanding E.ON Loans in accordance with the requirements of Section
5.03(d). At the time of each payment under the preceding sentence, MEMC shall
deliver to E.ON a certificate setting forth a calculation of the Net Proceeds
received by MEMC and its Subsidiaries in such financing, together with documents
supporting such calculation. Within 30 days after the end of each fiscal year,
MEMC shall deliver to E.ON a certificate certifying that MEMC and its
Subsidiaries have not received any Net Proceeds during the prior fiscal year
that would have been subject to this Section 5.03(b) other than those for which
MEMC made all payments required by this Section 5.03(b).

(c) To the extent that any Subsidiary has Restricted Proceeds and/or Restricted
Net Free Cash Flow in a fiscal year, MEMC shall use reasonable commercial
efforts to obtain as soon as practicable such Restricted Proceeds and/or
Restricted Net Free Cash Flow from such Subsidiary by way of loans, dividends or
similar distributions (taking into account tax consequences and such
Subsidiary's reasonable capital requirements) in subsequent fiscal years and, in
the case of Restricted Proceeds, in the same fiscal year. Any such Restricted
Proceeds and/or Restricted Net Free Cash Flow received by MEMC in subsequent
fiscal years by way of loans, dividends, reductions or repurchases of equity,
share redemptions or similar distributions shall be considered Net Proceeds or
Consolidated Net Free Cash Flow, as the case may be, in such subsequent fiscal
years, and within forty-five (45) days following the end of the calendar quarter
in which such funds have been received by MEMC, MEMC shall pay to E.ON as a
mandatory repayment of principal of outstanding E.ON Loans an amount equal to
50% of the Restricted Net Free Cash Flow so received by MEMC and 75% of the
Restricted Proceeds so received by MEMC. For purposes of this Section 5.03(c),
the amount of Restricted Net Free Cash Flow generated in a particular fiscal
year shall be limited to the lesser of (i) the Restricted Net Free Cash Flow for
such fiscal year and (ii) the sum of the Consolidated Net Free Cash Flow and the
Restricted Net Free Cash Flow for such fiscal year. By way of illustration, if
the Consolidated Net Free Cash Flow for a particular fiscal year is negative $10
million and the Restricted Net Free Cash Flow for such fiscal year is positive
$30 million, then for purposes of this Section 5.03(c) the Restricted Net Free
Cash Flow considered to be generated in such fiscal year shall be $20 million.

(d) Each amount required to be applied to repay E.ON Loans pursuant to Sections
5.03(a), (b) or (c) shall be applied (i) first, to repay the remaining scheduled
principal payments of the then outstanding E.ON Loans that are term loans, and
(ii) second, if all outstanding E.ON Loans that are term loans have been fully
repaid, to repay the principal amount of any then outstanding E.ON Loans that
are revolving loans (and permanently reduce the revolving loan commitment under
such loan); provided, that in each case, MEMC shall propose to E.ON, and MEMC
and E.ON shall seek to agree on, which term loan or revolving loan shall be
repaid and which advance or advances thereunder; provided, further, that if MEMC
and E.ON cannot agree on which term loan or revolving loan and which advances
shall be repaid, E.ON may make such determination in its sole discretion;
provided, further, that MEMC shall not be required to repay any loan prior to
its Initial Termination Date (as defined in the credit agreement of such loan)
unless all other E.ON Loans with earlier Initial Termination Dates have
previously been repaid. In addition to each amount required to be applied to
repay E.ON Loans pursuant to Sections 5.03(a), (b) or (c) MEMC shall pay accrued
interest to the date of such repayment on the principal amount repaid. MEMC
shall not be required to pay any amounts under Section 9.04(c) in connection
with any loans repaid pursuant to Sections 5.03(a), (b) or (c).

ARTICLE VI
COLLATERAL REPORTING AND COVENANTS

SECTION 6.01. Collateral Reporting. The Borrowers shall provide the Agent with
the following documents in form satisfactory to the Agent: (a) on a regular
basis as required by the Agent, a schedule of Receivables; (b) on a monthly
basis or more frequently as the Agent may reasonably request (i) aging of
accounts receivable and (ii) reports for each classification of Eligible
Inventory showing outstanding balances and changes from prior months.

SECTION 6.02. Receivables Covenants. (a) Each Borrower shall notify the Agent
promptly of (i) the assertion of any material claims, offsets, defenses or
counterclaims by any account debtor of an Eligible Receivable (other than
chargebacks and setoffs in the ordinary course of business consistent with past
practices and policies) or any material disputes with any of such persons or any
settlement, adjustment or compromise thereof and (ii) all material adverse
information relating to the financial condition of any account debtor of an
Eligible Receivable. No credit, discount, allowance or extension or agreement
for any of the foregoing shall be granted to any account debtor except in the
ordinary course of such Borrowers' business in accordance with its most recent
past practices and policies. So long as no Event of Default exists or has
occurred and is continuing, the applicable Borrower shall settle, adjust or
compromise any claim, offset, counterclaim or dispute with any account debtor,
in accordance with past practices. At any time that an Event of Default exists
or has occurred and is continuing, the Agent on behalf of the Lenders shall, at
its option, have the exclusive right to settle, adjust or compromise any claim,
offset, counterclaim or dispute with account debtors or grant any credits,
discounts or allowances.

(b) With respect to each Eligible Receivable: (i) the amounts shown on any
invoice delivered to the Agent or schedule thereof delivered to the Agent shall
be true and complete, (ii) no credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor,
except as reported to the Agent in accordance with this Agreement and except for
credits, discounts, allowances or extensions made or given in the ordinary
course of the Borrower's business in accordance with the Borrower's past
practices and policies, (iii) there shall be no material setoffs, deductions,
contras, defenses, counterclaims or disputes existing or asserted with respect
thereto except as reported to the Agent in accordance with the terms of this
Agreement, (iv) none of the transactions giving rise thereto will violate any
applicable State or Federal Laws or regulations, all documentation relating
thereto will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in all material respects in accordance
with its terms

(c) The Agent shall have the right at any time or times after prior notice to
the Borrowers that the Agent will be contacting account debtors (but without
having to specify any particular account debtor that may be contacted), in the
Agent's or Lenders' name, to verify the validity, amount or any other matter
relating to any Receivables or by mail, telephone, facsimile transmission or
otherwise.

SECTION 6.03. Inventory Covenants. With respect to the Eligible Inventory: (a)
the Borrowers shall at all times maintain inventory records reasonably
satisfactory to the Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Eligible Inventory, the
Borrowers' costs therefor and monthly withdrawals therefrom and additions
thereto; (b) the Borrowers shall conduct a physical count of the Eligible
Inventory once every fiscal year, but at any time or times as the Lenders may
requests on or after an Event of Default occurs and is continuing, and promptly
following such physical inventory shall supply the Agent with a report in the
form and with such specificity as may be reasonably satisfactory to the Agent
concerning such physical count; (c) the Borrowers shall not remove any Eligible
Inventory from the locations set forth or permitted herein, without the prior
written consent of the Lenders, except for sales of Eligible Inventory in the
ordinary course of the Borrowers' business and except to move Eligible Inventory
directly from one location set forth or permitted herein to another such
location; (d) the Borrowers shall produce, use, store and maintain the monthly
Eligible Inventory, with all reasonable care and caution and in accordance with
applicable standards of any insurance and in conformity with applicable laws;
(e) the Borrowers assume all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Eligible
Inventory; (f) the Borrowers shall not sell Eligible Inventory to any customer
on approval, or any other basis which entitles the customer to return or may
obligate the Borrowers to repurchase such Eligible Inventory; and (g) the
Borrowers shall keep the Eligible Inventory in good and marketable condition.
The Borrowers agree that, at the Borrowers' expense and upon request of the
Lenders, a third party appraisal firm may be engaged to conduct an appraisal of
the Borrower's Inventory. The Borrowers agree to cooperate with any such
appraisal firm in connection therewith; provided, that such third party
appraisal firm shall sign a confidentiality agreement reasonably acceptable to
the Borrowers.

ARTICLE VII
EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events ("Events of
Default") shall occur and be continuing:

(a) the Borrowers shall fail to pay (i) any principal of any Advance when the
same becomes due and payable or (ii) any interest on any Advance or any other
amount payable under this Agreement or any Note within ten days from the date
the same becomes due and payable; or

(b) any representation or warranty made by either Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) (i) either Borrower shall fail to perform or observe any term, covenant or
agreement contained in subsection (c) of Section 5.01 or in Section 5.02, or
(ii) either Borrower shall fail to perform or observe any other term, covenant
or agreement contained in any of the Loan Documents on its part to be performed
or observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to such Borrower by the Agent or any
Lender; or

(d) either Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal amount
of at least $5,000,000 in the aggregate (but excluding Debt outstanding
hereunder) of the Borrower or such Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to prepay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof; or

(e) either Borrower or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or either Borrower or
any of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this Section 7.01(e);

(f) any judgment or order for the payment of money in excess of $5,000,000 shall
be rendered against either Borrower or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(g) any Loan Document shall cease to be in full force and effect, or the
Security Agreement or Pledge Agreement shall cease to give the Agent for the
benefit of the Lenders, the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Security Agreement Collateral or Pledge Agreement
Collateral, as applicable, in favor of the Agent for the benefit of the Lenders,
superior to and prior to the rights of all third Persons, and subject to no
other Liens (except Permitted Liens));

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Lenders, by notice to the Borrowers, declare the obligation of
each Lender to make Advances to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Lenders, by notice to the Borrower, declare the Notes, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower provided, however, that in the event of an actual or deemed entry of an
order for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

ARTICLE VIII
THE AGENT

SECTION 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement, the Security Agreement and the
Pledge Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement, the Security Agreement or
the Pledge Agreement (including, without limitation, enforcement or collection
of the Notes), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Lenders, and such instructions shall be binding upon all
Lenders and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by any Borrower pursuant to
the terms of this Agreement.

SECTION 8.02. Agent's Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, the Security
Agreement or the Pledge Agreement, except for its or their own gross negligence
or willful misconduct. Without limitation of the generality of the foregoing,
the Agent: (a) may treat the payee of any Note as the holder thereof until the
Agent receives and accepts an Assignment and Acceptance entered into by the
Lender that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, as provided in Section 9.07; (b) may consult with legal counsel
(including counsel for the Borrowers), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrowers or to inspect the property (including the
books and records) of either Borrower; (e) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (f) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram or telex) believed
by it to be genuine and signed or sent by the proper party or parties.

SECTION 8.03. E.ON. With respect to its Commitment, the Advance made by it and
the Note issued to it, E.ON shall have the same rights and powers under this
Agreement, the Security Agreement and the Pledge Agreement as any other Lender
and may exercise the same as though it were not the Agent; and the term "Lender"
or "Lenders" shall, unless otherwise expressly indicated, include E.ON in its
individual capacity.

SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 8.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrowers), ratably according to the respective
principal amounts of the Notes then held by each of them (or if no Notes are at
the time outstanding or if any Notes are held by Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent's gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent is not reimbursed for such expenses by the Borrowers.

SECTION 8.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrowers and may be removed at
any time with or without cause by the all of the Lenders. Upon any such
resignation or removal, the Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent's
giving of notice of resignation or the Lenders' removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a commercial bank organized under the laws of the United
States or of any state thereof and having a long-term senior unsecured debt
rating by S&P of "A" or better. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Agent's
resignation or removal hereunder as Agent, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

ARTICLE IX
MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the any other Loan Documents, nor consent to any departure by the
Borrowers therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(a) waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder or
(f) amend this Section 9.01; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under any of the Loan Documents.

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier, telegraphic or telex
communication) and mailed, telecopied, telegraphed, telexed or delivered, if to
MEMC, at its address at 501 Pearl Drive, St. Peters, Missouri 63376, Attention:
Treasurer (telecopier number (636) 474-5158); if to MEMC Pasadena, at its
address at 3000 N. South Street, Pasadena, Texas 77503, Attention: President
(telecopier number (713) 740-1410); if to the Initial Lender or the Agent, at
E.ON-Platz 1, D-40479 Düsseldorf, Germany, Attention: Corporate Finance
(telecopier number 49 211 4579 354), with a copy to E.ON North America, Inc.,
405 Lexington Avenue, New York, NY 10174, Attention: President (telecopier
number (212) 557-5189); if to any other Lender or any Bank, at its Eurodollar
Lending Office specified in the Assignment and Acceptance pursuant to which it
became a Lender; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and communications shall, when mailed, telecopied, telegraphed or
telexed, be effective when received by the party to whom such notice is
addressed, except that notices and communications pursuant to Section 2.06 shall
not be effective until confirmed in writing by the party to whom such notice is
addressed. Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of any of the Loan Documents or of any Schedule or
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right under any Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) Each Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, modification and amendment of the Loan Documents and the
other documents to be delivered hereunder, including, without limitation, the
reasonable fees and expenses of counsel for the Agent with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. Each Borrower further agrees to pay on demand all costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of any of the
Loan Documents and the other documents to be delivered hereunder, including,
without limitation, reasonable fees and expenses of counsel for the Agent and
each Lender in connection with the enforcement of rights under this
Section 9.04(a).

(b) Each Borrower agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an "Indemnified Party") from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of, or in connection with the preparation for
a defense of, any investigation, litigation or proceeding arising out of,
related to or in connection with the Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, whether or not such investigation, litigation or proceeding is brought
by either Borrower, its directors, shareholders or creditors or an Indemnified
Party or any other Person or any Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated, except
to the extent such claim, damage, loss, liability or expense is found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party's gross negligence or willful misconduct.
Each Borrower also agrees not to assert any claim against the Agent, any Lender,
any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Loan Documents, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Advances.

(c) If any payment of principal of any Advance is made by the Borrowers to or
for the account of a Lender other than on the last day of the Interest Period
for such Advance, as a result of a payment pursuant to Section 2.08(a),
acceleration of the maturity of the Notes pursuant to Section 7.01 or for any
other reason, the Borrowers shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.09, 2.12 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Setoff. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 7.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrowers against any and
all of the obligations of the Borrowers now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the
Borrowers after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Lender and its Affiliates under this Section 9.05 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrowers, the Agent and the Initial Lender and thereafter shall be
binding upon and inure to the benefit of the Borrowers, the Agent and the
Initial Lender and their respective successors and assigns, except that the
Borrowers shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

SECTION 9.07. Assignments and Participations. (a) Each Lender may assign to one
or more Persons all or a portion of its rights and obligations under Loan
Documents (including, without limitation, all or a portion of its Commitment,
the Advance owing to it and the Note or Notes held by it); provided, however,
that (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender's rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $500,000 in excess
thereof, (iii) each such assignment shall be to an Eligible Assignee, and
(iv) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note subject to such assignment. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (A) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (B) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of their obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement, the
Security Agreement and the Pledge Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement, the Security Agreement and the Pledge Agreement as are
delegated to the Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
(the "Register"). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrowers, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers. Within five Business Days after its receipt of such
notice, the Borrowers, at their own expense, shall execute and deliver to the
Agent in exchange for the surrendered Note a new Note to the order of such
Eligible Assignee in an amount equal to the Commitment assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained a
Commitment hereunder, a new Note to the order of the assigning Lender in an
amount equal to the Commitment retained by it hereunder. Such new Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrowers or any of their Affiliates) in or to all or a portion
of its rights and obligations under the Loan Documents (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) such Lender's obligations
under this Agreement (including, without limitation, its Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of the Loan Documents, or any consent to any departure
by the Borrowers therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers furnished to such Lender by or on behalf of the
Borrowers; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

(h) In connection with the initial assignment or proposed initial assignment by
the Initial Lender pursuant to this Section 9.07, the Borrowers shall, upon the
request of the Initial Lender, furnish to the Initial Lender a favorable opinion
of counsel for the Borrowers acceptable to the Initial Lender, in form and
substance reasonably satisfactory to the Initial Lender.

SECTION 9.08. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any Person without the consent of each Borrower,
other than (a) to the Agent's or such Lender's Affiliates and their officers,
directors, employees, agents and advisors and to actual or prospective assignees
and participants, and then, in each case, only on a confidential and
need-to-know basis, (b) as required by any law, rule or regulation or judicial
process and (c) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking.

SECTION 9.09. Governing Law. The Loan Documents shall be governed by, and
construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to the Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to the Loan Documents in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

ARTICLE X
JOINT AND SEVERAL OBLIGATIONS.

SECTION 10.01. Joint and Several Obligations. Each Borrower hereby agrees that
such Borrower is jointly and severally liable for the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to the Agent and the Lenders by each
other Borrower.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



MEMC ELECTRONIC MATERIALS, INC.,
as Borrower

 

By /s/ James M. Stolze
______________________________________
Name:James M. Stolze
Title: Executive Vice President and
Chief Financial Officer

 

By /s/ Helene F. Hennelly
______________________________________
Name: Helene F. Hennelly
Title: Corporate Vice President, General Counsel & Secretary

 

MEMC PASADENA, INC., as Borrower

 

By /s/ Jonathon P. Jansky
_____________________________________
Name: Jonathon P. Jansky
Title: Chairman of the Board

 

E.ON AG, as Agent

 

By /s/ Hans Gisbert Ulmke
________________________________________
Name: Hans Gisbert Ulmke
Title: Executive Vice President

 

By /s/ Dr. Michael Bangert
_________________________________________
Name: Dr. Michael Bangert
Title: Vice President

 



 

Commitment Amount: $50,000,000



E.ON AG, as Initial Lender

By /s/ Hans Gisbert Ulmke
___________________________________
Name: Hans Gisbert Ulmke
Title: Executive Vice President

 

By /s/ Dr. Michael Bangert
___________________________________
Name: Dr. Michael Bangert
Title: Vice President

 



EXHIBIT A TO THE
REVOLVING CREDIT AGREEMENT

FORM OF PROMISSORY NOTE

U. S. $____________________

Dated: __________________, ______

FOR VALUE RECEIVED, the undersigned, MEMC ELECTRONIC MATERIALS, INC. ("MEMC"), a
Delaware corporation, and MEMC PASADENA, INC., a Delaware corporation
(individually, a "Borrower", and together with MEMC, the "Borrowers") HEREBY
JOINTLY AND SEVERALLY PROMISE TO PAY to the order of [NAME OF LENDER], a
[JURISDICTION] corporation (the "Lender"), for its account on the Termination
Date (as defined in the Credit Agreement referred to below) the principal SUM OF
U.S.$[AMOUNT OF THE LENDER'S COMMITMENT IN FIGURES] or, if less, the principal
amount of the Advances made by the Lender to the Borrowers pursuant to the
Amended and Restated Revolving Credit Agreement, dated as of [DATE OF
AGREEMENT], among the Borrowers and E.ON AG, as the Lender and as Agent (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"; the terms defined therein being used herein as therein defined)
outstanding on the Termination Date.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Advances from the date of the Advances until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to E.ON AG, as Agent, at the Agent's Account, in same day funds. The
Advances owing to the Lender by the Borrowers pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrowers from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrowers resulting from
the Advances being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed by
manual signature.



MEMC ELECTRONIC MATERIALS, INC.

By________________________________
Title:

By________________________________
Title:

 

MEMC PASADENA, INC.

By________________________________
Title:

 



ADVANCES AND PAYMENTS OF PRINCIPAL



Date


Amount of Advance

Amount of Principal Paid or Prepaid


Unpaid Principal Balance


Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B TO THE
REVOLVING CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

E.ON AG, as Agent
for the Lenders parties
to the Credit Agreement
referred to below
E.ON-Platz 1,
D-40479 Düsseldorf
Germany






[Date]

Attention:_______________________

 

Ladies and Gentlemen:

The undersigned, [MEMC ELECTRONIC MATERIALS, INC.] [MEMC PASADENA, INC.], refers
to the Second Amended and Restated Revolving Credit Agreement, dated as of [DATE
OF AGREEMENT] (as amended, supplemented or otherwise modified from time to time,
the "Credit Agreement", the terms defined therein being used herein as therein
defined), among MEMC ELECTRONIC MATERIALS, INC. ("MEMC"), a Delaware
corporation, MEMC PASADENA, INC., a Delaware corporation, as borrowers (each, a
"Borrower" and collectively, the "Borrowers"), and E.ON AG, a company formed
under the laws of the Federal Republic of Germany, as Initial Lender and as
Agent for the Lenders thereunder, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement, that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the "Proposed
Borrowing") as required by Section 2.02(a) of the Credit Agreement:

(a) The Business Day of the Proposed Borrowing is _______________, ________.

(b) The initial Interest Period for each Advance made as part of the Proposed
Borrowing is [one week] [one month] [two months] [three months].

(c) The aggregate amount of the Proposed Borrowing is $________________.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on and as of the date of the Proposed Borrowing:

(i) the representations and warranties of the Borrower contained in the Credit
Agreement, in the Security Agreement and in the Pledge Agreement are correct,
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default;

(iii) after giving effect to such Proposed Borrowing, the aggregate amount of
the requested Borrowing will not exceed an amount equal to the lesser of (i)
when added to all outstanding Advances, the sum of (A) $30,000,000,
(B) eighty-five (85%) percent of the net amount of Eligible Receivables and
(C) forty (40%) percent of Eligible Inventory, less, in each case, any
Availability Reserves (each of which is measured as of the end of the fourth
Business Day immediately preceeding such Proposed Borrowing), and (ii) when
added to the outstanding Advances made during the calendar month during which
such Proposed Borrowing is made, will not exceed 110% of the aggregate projected
cash requirements of MEMC for such month as set forth on the applicable Monthly
Projected Cash Flow Statement;

(iv) all expenditures to be paid from proceeds of the Proposed Borrowing are
reasonable and necessary for the conduct of the business of the Borrower; and

(v) in the reasonable judgment of the Borrower, the amount of such Proposed
Borrowing is reasonably necessary for the Borrower to meet its liquidity
requirements for the next ten (10) Business Days immediately following the date
of the Proposed Borrowing (taking into account the liquidity needs of its
Subsidiaries).



Very truly yours,

MEMC ELECTRONIC MATERIALS, INC.

By________________________________
Title:

MEMC PASADENA, INC.

By________________________________
Title:



EXHIBIT C TO THE
REVOLVING CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of [DATE OF AGREEMENT] (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement") among MEMC ELECTRONIC MATERIALS, INC.
("MEMC"), a Delaware corporation, MEMC PASADENA, INC., a Delaware corporation,
as borrowers (each, a "Borrower" and collectively, the "Borrowers"), and E.ON
AG, a company formed under the laws of the Federal Republic of Germany, as
Initial Lender and as Agent (the "Agent") for the Lenders thereunder (each as
defined in the Credit Agreement). Terms defined in the Credit Agreement are used
herein with the same meaning.

The "Assignor" and the "Assignee" referred to on Schedule 1 hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor's rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee's Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.

2. The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto; (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of its
obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto; and (d) attaches the Note
held by the Assignor and requests that the Agent exchange such Note for a new
Note payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto or new Notes payable to the order of the
Assignee in an amount equal to the Commitment assumed by the Assignee pursuant
hereto and the Assignor in an amount equal to the Commitment retained by the
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.

3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) confirms that it is an Eligible Assignee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement and the Security Agreement
as are delegated to the Agent by the terms thereof, together with such powers
and discretion as are reasonably incidental thereto; (e) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(f) attaches any U.S. Internal Revenue Service forms required under Section 2.12
of the Credit Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the "Effective Date") shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(a) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the Notes
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

Schedule 1
to
Assignment and Acceptance

Percentage interest assigned:

_______%

Assignee's Commitment:

$_______________

Aggregate outstanding principal amount of Advances assigned:

$_______________

Principal amount of Note payable to Assignee:

$_______________

Principal amount of Note payable to Assignor:

$_______________

Effective Date* : ___________________, _____

 





[NAME OF ASSIGNOR], as Assignor

By_______________________________
Title:

 

Date: ___________________, _____

[NAME OF ASSIGNEE], as Assignee

By_______________________________
Title:

 

Eurodollar Lending Office

[ADDRESS]







Accepted this ______ day

of _______________, ____

E.ON AG, as Agent

By_______________________________
Title:

 

By_______________________________
Title:



 

__________
*This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.